I dissent from the proposed reversal in this case. I think that all persons who were entitled to maintain an action for negligently or wrongfully causing death before the amendment to the Constitution authorizing the enactment of the Workmen's Compensation Law are still entitled to maintain such an action except those for whom a remedy is provided by the Workmen's Compensation Law itself. I agree with the learned Appellate Division that it was not intended by the amendment to the Constitution or by the Workmen's Compensation Law passed thereunder to take away the right of action in death cases to recover damages without providing a substitute therefor.
HISCOCK, CUDDEBACK, HOGAN and CARDOZO, JJ., concur with POUND, J.; WILLARD BARTLETT, Ch. J., reads dissenting memorandum, with whom CHASE, J., concurs.
Order reversed. *Page 482